           Case 1:20-cv-01230-JLT Document 18 Filed 06/17/21 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES LUE MOUA,                  )                   Case No.: 1:20-cv-1230 JLT
                                      )
12            Plaintiff,              )                   ORDER GRANTING PLAINTIFF’S REQUEST
                                      )                   FOR AN EXTENSION OF TIME
13       v.                           )
                                      )                   (Doc. 17)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On June 16, 2021, the parties stipulated for the Plaintiff to have an extension of thirty days to
18   file her opening brief. (Doc. 17.) Notably, the Scheduling Order permits a single thirty-day extension
19   by the stipulation of parties (Doc. 6 at 3), and this is the first extension requested by either party.
20   Accordingly, the Court ORDERS:
21          1.      The extension of time is GRANTED; and
22          2.      Plaintiff SHALL file her opening brief no later than July 28, 2021.
23
24   IT IS SO ORDERED.
25      Dated:     June 17, 2021                               _ /s/ Jennifer L. Thurston
26                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

27
28
